NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted April 16, 2009
                                   Decided April 17, 2009

                                            Before

                             JOEL M. FLAUM, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                          ANN CLAIRE WILLIAMS, Circuit Judge

No. 07‐3332

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 06 CR 697‐1
STEVEN ROBINSON, 
     Defendant‐Appellant.                            Robert W. Gettleman,
                                                     Judge.

                                          O R D E R

        Steven Robinson pleaded guilty to five counts of robbing, and attempting to rob, a
bank, see 18 U.S.C. § 2113(a), for which he received concurrent sentences totaling 84 months’
imprisonment.  Robinson filed a timely notice of appeal, but his appointed lawyer asks to
withdraw for lack of a non‐frivolous argument.  See Anders v. California, 386 U.S. 738 (1967). 
Robinson has not commented on counsel’s motion (though we invited a response, see CIR. R.
51(b)), so we confine our review to the potential issues identified in counsel’s facially
adequate supporting brief.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).
No. 07‐3332                                                                               Page 2

       Robinson stands by his guilty plea, and for that reason counsel does not examine the
adequacy of the plea colloquy or the voluntariness of the plea.  See United States v. Knox, 287
F.3d 667, 670‐72 (7th Cir. 2002).

        Instead counsel considers whether Robinson might challenge his sentence as
substantively unreasonable.  See Gall v. United States, 128 S.Ct. 586, 596‐97 (2007).  Robinson
asked the district court for a sentence below the advisory guidelines range of 84 to 105
months because, he insisted, his criminal history was driven in large part by drug addiction
and unresolved mental‐health issues.  The court was sympathetic, noting the likelihood of
rehabilitation, Robinson’s “promise,” and the magnitude of his addiction and post‐
traumatic stress disorder.  But, the court continued, “Bank robbery is a really serious crime. .
. . . And this wasn’t just one bank robbery. . . . Five times, I mean, you had a lot of time to
think about it.”  In light of the need to protect the community, promote respect for the law,
and acknowledge the seriousness of Robinson’s past, the court settled on 84 months, the
bottom of the guidelines range.  That makes for a presumptively reasonable sentence on
appeal.  See Rita v. United States, 127 S.Ct. 2456, 2462‐64 (2007); United States v. Shannon, 518
F.3d 494, 496 (7th Cir. 2008).  And we agree with counsel: attacking that presumption here
would be frivolous.

        Counsel also considers whether Robinson could challenge the district court’s failure
to specify a maximum number of drug tests when it imposed participation in a drug
treatment and testing program as a condition of supervised release.  Yet Robinson never
objected at sentencing, which would limit our review to plain error.  See United States v.
Tejeda, 476 F.3d 471, 473‐74 (7th Cir. 2007).  And a court’s failure to specify a maximum
number of drug tests is not plain error under our precedent, see id., so raising this error on
appeal would be fruitless.

       Counselʹs motion to withdraw is GRANTED, and the appeal is DISMISSED.